Name: Council Regulation (EEC) No 2182/88 of 18 July 1988 amending Regulation (EEC) No 3828/85 on a specific programme for the development of Portuguese agriculture
 Type: Regulation
 Subject Matter: financial institutions and credit;  agricultural structures and production;  economic policy; NA;  Europe;  agricultural policy
 Date Published: nan

 No L 191 /1322. 7. 88 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2182/88 of 18 July 1988 amending Regulation (EEC) No 3828/85 on a specific programme for the development of Portuguese agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 253, 258 (2) and 263 (2) thereof, and Protocol 24 annexed thereto, Having regard to the proposal from the Commission, Whereas the special nature of the problems of Portuguese agriculuture has been acknowledged by the European Council ; Whereas special efforts must be made to facilitate the harmonious integration of Portuguese agriculture into the common agricultural policy, in particular by closer alignment on the requirements of the said policy and by the qualitative improvement of agricultural production ; Whereas the financial resources available to Portugal are limited ; whereas, consequently, the rate of the Community contribution should be raised to 75 % for those measures qualifying for 50 % reimbursement pursuant to Regulation (EEC) No 3828/85 ('), as amended by Regulation (EEC) No 3464/87 (2), 3 . the first sub-indent of the second indent of Article 10 ( 1 ) is replaced by the following : '  aid for the purchase of male breeding animals and of female breeding animals of approved quality, provided that the conditions required for their economic use exist,' ; 4. Article 13 ( 1 ) is replaced by the following : ' 1 . The specific measures for the autonomous region of Medeira shall relate to :  the conversion of banana plantations to the growing of exotic flowers and sub-tropical fruit,  the restructuring of banana plantations by their conversion to varieties better adapted to the requirements of consumers in the Community. The said measures may include :  a premium per hectare, designed to help cover the cost of the necessary Work,  a special degressive allowance, to be paid to farmers for up to five years to offset losses in income following the restructuring or conversion of banana plantations.' ; 5 . the following Article is added between Articles 13 and 14 : HAS ADOPTED THIS REGULATION 'Article 13a 1 The financial contribution to improving the structural situation of Portuguese agriculture may include in particular :  aid to investments for the protection and improvment of the environment, with the exception of investments benefiting from a financial contribution under other common actions,  aid to stimulate agricultural associations, with the exception of those benefiting from a Community financial contribution under other common actions,  aid for improving farm dwelling houses especially benefiting young farmers who are taking up farming for the first time using investment aid of not more than 20 000 ECU per farm ; however the value of the investment aid cannot be greater than the limits fixed pursuant to the second indent of Article 4 (2) of Regulation (EEC) No 797/85. 2. The Fund shall reimburse the Portuguese Republic up to 75 % of expenditure on the measures referred to in paragraph 1 .' ; Article 1 Regulation (EEC) No 3828/85 is hereby amended as follows : 1 . the following point (h) is added to Article 1 (2) : '(h) improve the structural situation of Portuguese agriculture following the reform of the common agricultural policy by the support of agricultural associations, the protection of the environment and the improvement of farm dwelling houses and in compliance with Protocol 25 to the Act of Accession of Spain and Portugal.' ; 2. in Article 9 the following point (e) is added ; '(e) specific measures to improve the structural situation of Portuguese agriculture following the reform of the common agricultural policy.' ; (') OJ No L 372, 31 . 12. 1985, p . 5. V) OJ No L 329, 20 . 11 . 1987, p . 4. No L 191 /14 Official Journal of the European Communities 22. 7. 88 6. the following indent is added to Article 20 (1 ) as the first indent : '  aid for activities aimed at promoting new agricultural products corresponding more closely to the requirements of the common agricultural policy, new production systems, priority being given to non-food products, and the qualitative improvement of agricultural production, agricultural diversification and income combination,' ; 7 . the following indent is inserted between the third and fourth indents of Article 22 ( 1 ) : '  other activities on afforested land and related measures,' ; 8 . in Articles 7 (2), 8 (3), 11 (2), 12 (2), 13 (2), 18 (2), 20 (2) and 22 (3), '50 %' replaced by '75 %'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1988. For the Council The President Y. POTTAKIS